--------------------------------------------------------------------------------

Exhibit 10.1



SIXTH AMENDMENT TO STANDARD OFFICE LEASE


This   Sixth   Amendment   to   Standard   Office   Lease   (hereinafter  
called   “Sixth   Amendment”)   is   made on this 19th day of March 2019, by and
between Shady Grove Plaza Rockville, Md. LLC (hereinafter called “Landlord”) and
Rexahn Pharmaceuticals, Inc. (hereinafter called “Tenant”).


WHEREAS, Landlord has succeeded the interest of SG Plaza Holdings LLC as
successor in interest to The Realty Associates Fund V, L.P. in the Building and
the Lease; and


WHEREAS, Landlord and Tenant wish to amend and extend that certain Standard
Office Lease and Addendum both dated June 5, 2009, as amended by that certain
First Amendment to Lease dated June 7, 2013, that certain Second Amendment to
Lease dated July 26, 2014, that certain Third Amendment to Lease dated May 6,
2015, that certain Fourth Amendment to Lease dated April 4, 2016 and that
certain Fifth Amendment to Lease dated April 13, 2017 (hereinafter collectively
called the “Lease”), under which Tenant leases approximately seven thousand one
hundred three (7,103) rentable square feet of space on the Fourth (4th) floor of
the Building (the “Premises”), comprised of Suite 455 (approximately 5,466
rentable square feet) and Suite 475 (approximately 1,637 rentable square feet),
in the building located at 15245 Shady Grove Road, Rockville, Maryland 20850,
and known as Shady Grove Plaza (the “Building”); and


WHEREAS, the Lease is scheduled to expire on June 30, 2019 with respect to Suite
455 and Suite 475 (hereinafter  called  “Original Premises”); and -


WHEREAS, Landlord and Tenant desire to amend the Lease to (i) decrease the
square footage of the Original Premises, (ii) extend the Term of the Lease, and
(iii) amend and modify certain terms and conditions of the Lease as herein
provided.


NOW THEREFORE, for good and valuable consideration, the parties agree to the
following:




1.
Effective July 1, 2019 (the “Effective Date”), the rentable area of the Premises
shall be amended to decrease the Original Premises by one thousand seven hundred
twenty-seven (1,727) rentable square feet consisting of Suite 475 (hereinafter
called “Surrender Space”) to five thousand four hundred sixty-six (5,466)
rentable square feet consisting of Suite 455 (hereinafter called “Reduced
Premises”). On or before the Effective Date, Tenant shall surrender the
Surrender Space to Landlord in accordance with Section 7.2 (b) of the Lease and,
subject to those provisions contained in the Lease which by their terms
specifically survive the expiration or earlier termination of the Lease, the
Lease shall terminate with respect to the Surrender Space effective on the
Effective Date. From and after the Effective Date, except as otherwise provided
herein, all references in the Lease to the Premises shall refer to the Reduced
Premises.



2.
The terms of the Lease shall be extended for an additional period of sixty (60)
calendar months. This period shall commence July 1, 2019 and shall terminate 
upon June 30, 2024.  Both Landlord  and Tenant agree that there are no options
in which this Lease may be further extended and any term or provision in the
Lease that may give rise to any such right to extend the Lease is hereby deemed
to be deleted from the Lease and of no further force or effect.





3.
The “Base Rent” shall be modified to show the minimum annual rent to be as
follows:

The sum of $12,754.00 in advance upon the first day of each calendar month
commencing July 1, 2019 through June 30, 2020;
$153,048.00 per annum.




4.
Effective as of July 1, 2020 and as of the first day of each July thereafter,
during the term hereof, the Base Rent then in effect shall be increased by the
product of (i) two and one-half percent (2.5%) and (ii) the Base Rent in effect
immediately prior to  such increase, and the monthly installments of Base Rent
shall be upwardly adjusted accordingly.





5.
Notwithstanding the foregoing, Tenant shall receive an abatement of Base Rent
for the month of July 2019.





6.
Tenant shall have the right to terminate this Lease as of June 30, 2021 (the
“Early Termination Date”) by timely notifying Landlord in writing of its
intention to exercise such right at least six (6) months prior to the Early
Termination Date (the “Early Termination Notice”) provided that (i) Landlord
receives the Early Termination Notice from Tenant sent via certified or
registered mail, return receipt requested or by any national overnight courier
service, (ii) no default beyond any applicable notice and cure periods is
occurring on the date Tenant provides the Early Termination Notice or at any
time thereafter prior to the Early Termination Date, and (iii) Tenant surrenders
the Reduced Premises to Landlord in the condition as described in Section 7.2
(b) of the Lease. If Tenant timely provides the Early Termination Notice to
Landlord but fails to vacate the Reduced Premises completely and in the
condition required by this Lease on or before the Early Termination Date, then,
at Landlord’s option (A) Tenant shall be treated as a holdover tenant subject to
the terms and condition of Section 30 of the Lease or (B) Tenant’s right to
terminate this Lease pursuant to this Section shall automatically lapse and be
of no further force or effect.  Except in the event of a Permitted Transfer as
defined in Section 12.8 of the Lease, Tenant’s right to terminate this Lease
pursuant to this Section is personal to Tenant and may not be exercised by any
transferee or assignee of Tenant it being understood that Tenant’s right under
this Section shall immediately lapse and be of no further force or effect upon
any assignment of this Lease or sublease of any portion of the Reduced Premises.





7.
Notwithstanding anything to the contrary contained in the Lease, the following
set forth herein below shall control:



Tenant acknowledges and agrees that the amount of recovery for any claim by
Tenant under the Lease shall be limited to Landlord’s equity interest in the
Project. Any judgments rendered shall be satisfied solely out of the proceeds of
sale by Landlord’s sale of its equity interest in the Project, limited as
aforesaid. No personal judgment shall lie against Landlord upon extinguishment
of its rights in the Project and any judgment so rendered shall not give rise to
any right of execution or levy against Landlord’s assets. No other asset of
Landlord, any partner, director or officer of Landlord (collectively, “Officer”)
or any other person or entity shall be available to satisfy or subject to such
judgment, nor shall any Officer or other person or entity have personal
liability for satisfaction of any claim or judgment against Landlord or any
Officer. The provisions hereof shall inure to Landlord’s successors and assigns
including any mortgagee and its respective directors, officers, principals and
stockholders.




8.
All sums payable by Tenant shall be paid to Landlord in legal tender of the
United States, at the address to which notices to  Landlord are to be given or
to such other party or such other address as Landlord may designate in writing.
Upon receipt of written notice from Landlord, Tenant shall be obligated to make
all subsequent payments of Base Rent and additional rent by automatic electronic
funds transfer or an automated clearing house (ACH) to an account specified by
Landlord. Tenant  shall immediately  notify Landlord of any changes to Tenant’s
bank account that would alter the electronic funds transfer or ACH process.
Landlord’s acceptance of rent after it shall have become due and payable shall
not excuse a delay upon subsequent occasions nor constitute a waiver of rights,
notwithstanding any endorsement or restriction that Tenant may include with such
payment.



Page 1 of 2

--------------------------------------------------------------------------------


9.
Landlord and Tenant recognize CBRE, Inc., as Tenant’s agent, as the sole broker
(“Broker’’) with respect to this Sixth Amendment. Landlord agrees to be
responsible for the payment of any leasing commissions owed to the Broker in
accordance with the terms of a separate commission agreement entered into
between Landlord and Broker. Landlord and Tenant each represent  and warrant to
the other that no other broker has been employed in carrying on any negotiations
relating to this Sixth Amendment and shall each indemnify and hold harmless the
other from any claim for brokerage or other commission arising from or out of
any breach of the foregoing representation and warranty.





10.
Tenant shall be liable to all of the terms, covenants and conditions of the
Lease and this Sixth Amendment.





11.
All other terms, covenants and conditions of the Lease shall remain the same.



Landlord:
Shady Grove Plaza Rockville, Md. LLC
     
By /s/ William Sondericker
 
William Sondericker, Vice President
     
Date:  March 19,2019



Tenant:
Rexahn Pharmaceuticals, Inc.
     
By: /s/Douglas J. Swirsky
     
Name:Douglas J. Swirsky
     
Title:President and CEO
     
Date:March 18, 2019




STATE OF Maryland ) COUNTY OF Montgomery) ss.: 



On the 18th  day of March in the year 2019 before me, the undersigned, a Notary
Public in and for said State, personally appeared  Douglas J. Swirsky (print
name of signatory) personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.


NOTARY STAMP BELOW:



 
 /s/ Sherri N. Spence
 
Notary Public
     
(Remainder of page intentionally left blank)





Page 2 of 2

--------------------------------------------------------------------------------